Title: From Thomas Jefferson to the County Lieutenants, 12 April 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In COUNCIL; April 12, 1781.

HAVING received an application from the Commanding Officer to strengthen our army below, and being very unwilling to harrass the Militia more than shall be absolutely unavoidable, we are in hopes an immediate and sufficient accession of force may be obtained by application to the several Counties for their delinquents in Militia duty whom the Law sentences to six months service. Every County, we are confident, must have a number of these, and the laying them under the penalty is a justice due to the better part of the County, on whom, without a strict execution of the Law, the whole Militia duties will fall: These are now become too weighty not to be exacted equally and rigidly from all. Should your delinquents have been not yet sentenced, you will be pleased to call a Court-Martial immediately for their trial. You will consider it as a standing part of the duty of the Officer, whom in my letter of the 30th of March, 1781, you were desired to appoint for receiving recruits for the war, to receive from time to time, all persons of whatever denomination, sentenced to serve in the army, and instruct him to march them to this place whenever he shall have such  a number as the distance and public necessity may render it expedient to march. The delinquents now particularly called for he must march immediately on their receipt to Williamsburg. By executing this requisition, justice will be done to the past services of the worthier part of your County, the tardy will be punished, due obedience to the Laws insured in future, the military duties equally and justly divided, and the necessity of an immediate call on you for more Militia prevented.
I am, with much respect, Sir, Your most obedient servant,

 Th: Jefferson

